     Case 3:19-cv-00375-LRH-WGC Document 30
                                         29 Filed 05/11/20
                                                  05/07/20 Page 1 of 2



 1   Michael J. McCue
     Nevada Bar No.: 6055
 2   Meng Zhong
     Nevada Bar No.: 12145
 3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     3993 Howard Hughes Pkwy., Suite 600
 4   Las Vegas, NV 89169
     Tel.: (702) 949-8200
 5   E-mail: mmccue@lrrc.com
     E-mail: mzhong@lrrc.com
 6
     Attorneys for Plaintiff
 7   Champion Residential Services, Inc.
     d/b/a Morris-Jenkins
 8
     Arthur A. Zorio
 9   Nevada Bar No.: 6547
     Samantha J. Reviglio
10   Nevada Bar No.: 14258
     BROWNSTEIN HYATT FARBER SCHRECK, LLP
11   5371 Kietzke Lane
     Reno, NV 89511
12   Tel.: (775) 324-4100
     E-mail: azorio@bhfs.com
13   E-mail: sreviglio@bhfs.com

14   Attorneys for Defendants Sierra Air, Inc.;
     Ronald J. Ford; and Rickey Hayes, Jr.
15

16                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
17

18    CHAMPION RESIDENTIAL SERVICES,                      CASE NO.: 3:19-cv-00375-LRH-WGC
      INC. D/B/A/ MORRIS-JENKINS, a North
19    Carolina corporation,
                                                               STIPULATION AND ORDER
20             Plaintiff,                                   FOR DISMISSAL WITH PREJUDICE
                                                               FED. R. CIV. P. 41(a)(1)(A)(ii)
21    v.

22    SIERRA AIR, INC., a Nevada corporation;
      RONALD J. FORD, an individual; and
23    RICKEY HAYES, JR., an individual,

24             Defendants.

25
              Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff Champion Residential Services, Inc. d/b/a
26
     Morris-Jenkins and Defendants Sierra Air, Inc., Ronald J. Ford, and Rickey Hayes, Jr., hereby
27
     stipulate to dismiss with prejudice the above-entitled action, including all claims against all parties,
28
     111179651.1
     Case 3:19-cv-00375-LRH-WGC Document 30
                                         29 Filed 05/11/20
                                                  05/07/20 Page 2 of 2



 1   with each party to bear their own attorney’s fees and costs.

 2            Jointly and respectfully submitted this 7th day of May, 2020.

 3    BROWNSTEIN HYATT                               LEWIS ROCA
      FARBER SCHRECK, LLP                            ROTHGERBER CHRISTIE LLP
 4

 5    By: /s/Arthur A. Zorio          ..             By: /s/ Meng Zhong               .
      Arthur A. Zorio                                Michael J. McCue
 6    Samantha J. Reviglio                           Meng Zhong
      5371 Kietzke Lane                              3996 Howard Hughes Pkwy, Suite 600
 7    Reno, NV 89511                                 Las Vegas, NV 89169-5996
      Telephone: 775.324.4100                        Telephone: 702.949.8200
 8    Email: azorio@bhfs.com                         Email: mmccue@LRRC.com
      Email: sreviglio@bhfs.com                      Email: mzhong@LRRC.com
 9

10

11                                                  ORDER

12            The stipulation is approved. The entire action, including all claims stated herein against all

13   parties, is hereby dismissed with prejudice with each party to bear their own attorney’s fees and

14   costs.

15                                                  IT IS SO ORDERED.

16   DATED this 11th day of May, 2020.
                                                    _______________________________________
17
                                                    UNITEDR.
                                                    LARRY   STATES
                                                             HICKS DISTRICT JUDGE
18                                                  UNITED STATES DISTRICT JUDGE
                                                    DATED:
19

20

21

22

23

24

25

26

27

28
     111179651.1
                                                        2
